DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10, 13 and 15 are objected to because of the following informalities.  Appropriate correction is required.
             In claim 1, on line 13, “first locking portion” implies that there is a second or another locking portion, but no other locking portion is contained in the language of claim 1, where this could be changed to “locking portion”.  Note, claim 7 claims a “second locking portion”, where Applicant could add language to claim 7 to distinguish the locking portions.  Language such as the clause “wherein said locking portion is a first locking portion,” could be added to claim 7, line 1 before the word “further”.  Alternately, “second locking portion” in claim 7 could be changed to “another locking portion”.
             In claim 4, line 1, “first locking portion” implies that there is a second or another locking portion, but no other locking portion is contained in the language of claim 4 or in the language of claims 1 and 3 upon which claim 4 indirectly or directly depends, where this could be changed to “locking portion”.  
            In claim 4, lines 2 and 4, “first locking groove” implies that there is a second or another locking groove, but no other locking groove is contained in the language of claim 4 or in the 
            In claim 5, line 2, “first locking groove” implies that there is a second or another locking groove, but no other locking groove is contained in the language of claim 5 or in the language of claims 1, 3 and 4, upon which claim 5 indirectly or directly depends, where this could be changed to “locking groove”.
            In claim 6, lines 2 and 4, “first locking groove” implies that there is a second or another locking groove, but no other locking groove is contained in the language of claim 6 or in the language of claims 1, 3, 4 and 5, upon which claim 6 indirectly or directly depends, where this could be changed to “locking groove”.
             In claim 9, line 1, “first locking portion” implies that there is a second or another locking portion, but no other locking portion is contained in the language of claim 9 or in the language of claims 1 and 8 upon which claim 9 indirectly or directly depends, where this could be changed to “locking portion”.  
             In claim 10, line 1, “first locking portion” implies that there is a second or another locking portion, but no other locking portion is contained in the language of claim 10 or in the language of claims 1, 8 and 9 upon which claim 10 indirectly or directly depends, where this could be changed to “locking portion”.  
            In claim 13, lines 2 and 3, “first locking groove” implies that there is a second or another locking groove, but no other locking groove is contained in the language of claim 13 or in the language of claims 11 and 12, upon which claim 13 indirectly or directly depends, where this could be changed to “locking groove”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Less (US 6,862,420) in view of Anagnostopoulos (US 4,273,877).
Less (…420) discloses a toner refill cartridge (100), comprising: a main body (103) including an inner space in which toner (107) is received and a toner discharge portion (104) through which the toner is discharged (figures 2 and 3); a piston (108 or 122) coupled to the main body to be movable in a first direction along the inner space to push the toner outside of the main body through the toner discharge portion (col. 4, lines 36-67; and figures 2 and 3); and a plunger to push the piston in a first direction (col. 4. Lines 8-67; and figures 2 and 3) [see Applicant’s claim 1].  A toner refill cartridge, comprising: a main body (100) to receive toner (107) therein and including a toner discharge portion (104) through which the toner is discharged; a piston (108 or 122) coupled to the main body to be movable in a first direction and to push the toner outside of the main body through the toner discharge portion (col. 4, lines 36-67; and figures 2 and 3); and a plunger to push the piston in the first direction (col. 4, line 8-67; and figures 2 and 3) [see Applicant’s claim 11].  However, Less (…420) does not disclose the claimed segment members, locking portions, guide rail, and guide boss.  Anagnostopoulos (…877) discloses a plurality of segment members (A, B, C and D), wherein at least two adjacent segment members from among the plurality of segment members are switchable from a retraction state where the at least two adjacent segment members overlap each other in the first direction to an extension state where the at least two adjacent segment members extend in a second direction opposite to the first direction (col. 7, lines 45-62; and figure 8); and a first locking portion to lock the at least two adjacent segment members in the extension state (col. 7, line 45-62; and figure 8) [see Applicant’s claim 1].  The plurality of segment members have .  

Claims 5, 6, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Less (US 6,862,420) in view of Anagnostopoulos (US 4,273,877) as applied to claims 1, 4 and 11 above, and further in view of  Edhouse et al. (US 2013/0046238).
Less (…420) in view of Anagnostopoulos (…877) disclose the features mentioned previously.  Anagnostopoulos (…877)  further disclose two adjacent segment members that o (figures 7, 8b, 10a and 10b) [see Applicant’s claim 6].  The container includes a guide rail (14) spirally extending in the first direction and a guide boss guided by the guide rail ([0012]; [0034]; [0035]; [0054]; and figures 7, 8b, 10a and 10b) [see Applicant’s claim 8].  The container includes a guide rail (14) spirally extending in the second direction; and a guide boss guided by the guide rail ([0012]; [0034]; [0035]; [0054]; and figures 7, 8b, 10a and 10b) [see Applicant’s claim 14].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed inclined surface, inclination angle of another surface and 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Kitayama et al. (US 5,593,068), Murakami et al. (US 2012/0014713) and Nagashima et al. (US 2014/0169836) disclose a toner cartridge.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        June 24, 2021